DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to disclose or render obvious a flip-flop circuit, as recited in the base Claim 1, comprising a clock inverter comprising a first PMOS transistor and a first NMOS transistor, the clock inverter configured to receive a clock signal and generate an inverted clock signal; a tri-state inverter configured to receive a flip-flop input, the tri-state inverter comprising a second PMOS transistor configured to receive the clock signal and a second NMOS transistor configured to receive the inverted clock signal: a master latch comprising a master latch transmission gate, the master latch transmission gate configured to receive an output of the tri-state inverter, the master latch transmission gate comprising a third NMOS transistor configured to receive the clock signal and a third PMOS transistor configured to receive the inverted clock signal; and, a slave latch comprising: a slave latch transmission gate configured to receive an output of the master latch, the slave latch transmission gate comprising a fourth NMOS transistor configured to receive the clock signal and a fourth PMOS transistor configured to receive the inverted clock signal; and specifically the limitations directed to a slave inverter configured to receive an output of the slave latch transmission gate; and a Slave tri-state inverter configured to receive an output of the slave inverter and having an output coupled to the slave inverter; and an output inverter configured to receive the output of the slave latch transmission gate and the output of the slave tri-state inverter and to generate a flip-flop output, wherein the second PMOS transistor and second NMOS transistor are shared with the slave tri-state inverter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        August 7, 2022